PER CURIAM:
On October 10, 1972, the Supreme Court, 409 U.S. 816, 93 S.Ct. 67, 34 L.Ed. 2d 73, vacated the judgment of this court in this cause, 152 U.S. App.D.C. 157, 469 F.2d 563, and remanded the cause to this court to determine whether the *19case has become moot. Accordingly, the case is before us now (1) on the appeal of Keane et al., plaintiffs in the District Court, from the judgment of that court denying the declaratory and injunctive relief plaintiffs requested and dismissing their complaint, and (2) on the appeals of the National Democratic Party et al., defendants, and of intervenor-defendants, Cousins et al., from the judgment of the District Court denying the declaratory and injunctive relief sought in the counter-complaint filed by the defendants.
In the period intervening since the action of the District Court the 1972 Convention of the National Democratic Party, acting within its competence, seated at the Convention the delegation whose right thereto was contested by plaintiffs, Keane et al., in the District Court. Insofar as the complaint involved such right of representation the case thus became and is now moot.
Insofar as the complaint involves questions as to rights of the competing delegates to post-Convention representation in National Democratic Party matters, we think the case is not moot. This court being advised, however, that these questions are pending before the Credentials Committee of the National Committee of the Party, we find no equitable basis upon which the District Court or this court should now intervene by declaratory or injunctive relief.
Insofar as the case involves the request for injunctive or other relief sought by intervenor-defendants, Cousins et al.“, or previously though no longer sought by the National Democratic Party et al., defendants, we are also of the opinion that no exceptional circumstances appear to justify now the relief requested.
By reason of the foregoing, the judgment of the District Court dismissing the complaint and counter-complaint is affirmed.